           Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LYNNE COBB, individually and on                 :
behalf of others similarly situated,            : CIVIL ACTION FILE NO.
                                                :
       Plaintiff,                               :
                                                : COMPLAINT – CLASS ACTION
v.                                              :
                                                :
POSTMATES INC.                                  : JURY TRIAL DEMANDED
                                                :
       Defendant.                               :
                                                :
                                                :
                                            /

                               Preliminary Statement

      1.       Plaintiff Lynne Cobb (“Plaintiff” or “Ms. Cobb”) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to

widespread public outrage about the proliferation of automated and prerecorded

telephone calls, which, Congress found, were rightly regarded as in invasion of

privacy. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

      2.       The Plaintiff alleges that Postmates Inc. (“Postmates” or “Defendant”)

made pre-recorded telemarketing calls to her and other putative class members

without their consent.
           Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 2 of 12




      3.       The Plaintiff and putative class members never consented to receive

these calls. Because automated dialing campaigns generally place calls to hundreds

of thousands or even millions of potential customers en masse, the Plaintiff bring

this action on behalf of a proposed nationwide class of other persons who received

illegal robocalls from or on behalf of the Defendant.

      4.       A class action is the best means of obtaining redress for the

Defendant’s wide-scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.

                                            Parties

      5.       Plaintiff Lynne Cobb resides in this District.

      6.       Defendant Postmates Inc. is a corporation with its principal place of

business in San Francisco, CA that offers food, beverage and grocery delivery

services to consumers. See https://postmates.com/.

                                 Jurisdiction & Venue

      7.       The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).




                                            2
           Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 3 of 12




      8.       The Court has personal jurisdiction over the Defendant because it

engaged in telemarketing conduct into this District, as it did with the Plaintiff,

either directly or via an agent. Postmates also provides services into this District.

      9.       Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as

the automated calls were made into this District.

                                TCPA Background

      10.      “If robocalls were a disease, they would be an epidemic.” Rage

Against Robocalls, Consumer Reports (July 28, 2015, 6:00 AM),

ttps://www.consumerreports.org/cro/magazine/ 2015/07/rage-against-

robocalls/index.htm. “Robocalls” are the number one consumer complaint in

America today.

      11.      “The FTC receives more complaints about unwanted calls than all

other complaints combined.” Comment of the Staff of the Federal Trade

Commission’s Bureau of Consumer Protection, In re Rules and Regulations

Implementing the TCPA of 1991, Notice of Proposed Rulemaking, CG Docket No.

02-278, at p. 2; FCC 16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-




                                           3
         Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 4 of 12




ftc-bureau-consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       12.        Robocalls have drastically increased since that time.

       13.        According to a respected robocall watch site, robocalls have

increased by a whopping 494% in a four year span: from 8.9 billion in the last

three quarters of 2015 to 43 billion in the same nine months of 2019. See YouMail

Robocall Index, Historical Robocalls by Time, available at

https://robocallindex.com/history/time/ (accessed March 5, 2020).

       14.        Of the 58.5 billion robocalls made in 2019, YouMail reports that

over half of these calls—56%—were scam calls, spoofed calls, or telemarketing

calls. Id.

       15.        The TCPA makes it unlawful to make any pre-recorded

telemarketing calls to the residential telephone line of an individual. See 47 U.S.C.

§ 227(b)(1)(B).

       16.        The TCPA provides a private cause of action to persons who

receive calls in violation of 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

       17.        According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,


                                           4
        Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 5 of 12




automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      18.         While “prior express consent” is required for all automated and

prerecorded calls, in 2013, the FCC required “prior express written consent” for all

such telemarketing calls to wireless numbers and residential lines. Specifically, it

ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls must
      be signed and be sufficient to show that the consumer: (1) received
      “clear and conspicuous disclosure” of the consequences of providing
      the requested consent, i.e., that the consumer will receive future calls
      that deliver prerecorded messages by or on behalf of a specific seller;
      and (2) having received this information, agrees unambiguously to
      receive such calls at a telephone number the consumer designates.[] In
      addition, the written agreement must be obtained “without requiring,
      directly or indirectly, that the agreement be executed as a condition of
      purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

      19.         “Telemarketing” is defined as “the initiation of a telephone call or

message for the purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200(f)(12).




                                           5
        Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 6 of 12




                                 Factual Allegations

      20.         Postmates uses telemarketing to attract new drive for its home

delivery business.

      21.         One of the telemarketing strategies used by Defendant involves the

use of prerecorded messages.

      22.         While such automated technology may save time and money for

Defendant’s telemarketing efforts, it violates the privacy rights of the Plaintiff and

putative class.


Calls to The Plaintiff

      23.    Plaintiff Cobb is a “person” as defined by 47 U.S.C. § 153(39).

      24.    Ms. Cobb’s telephone number, (XXX) XXX-5824, is a residential

telephone number.

      25.    Ms. Cobb’s telephone number is not associated with a business.

      26.    Ms. Cobb’s telephone number is for her personal use.

      27.    Ms. Cobb was called by the Defendant on that telephone number on

several different dates, including: January 6 (twice), 7, 14, 22, 24, 28, 29, 30, and

31, 2020.

      28.    In fact, on January 31, 2020 Ms. Cobb received three calls from the

Defendant.

                                           6
         Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 7 of 12




       29.    Ms. Cobb was also contacted multiple times in February, including:

February 3 and 5, 2020.

       30.    In fact, Ms. Cobb received a call on February 17, 2020 three times

even though she had retained a lawyer who sent a letter on February 11, 2020 to

the Defendant regarding the calls she had received.

       31.    The purpose of the calls was to recruit drivers to work for Postmates.

       32.    The calls all began with the same pre-recorded messages inquiring as

to the Plaintiff’s interest in working for Postmates.

       33.    The calls all explicitly used the Posmates trade name and said the calls

were being made by Postmates.

       34.    Plaintiff did not consent to receive these calls and had never expressed

an interest in employment as a driver for Postmates.

       35.    Prior to these calls, the Plaintiff had never heard of Postmates.

       36.    On multiple dates the Plaintiff informed the Defendant she was not

interested in receiving their solicitation calls.

       37.    These dates include: January 6, 7, 11, 14 and February 11, 2020.

       38.    On January 14, 2020, Postmates informed Ms. Cobb that Postmates

was placing her residential number on their internal do not call list.

       39.    However, the calls continued as identified above.


                                            7
        Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 8 of 12




                              Class Action Allegations

      40.       As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules

of Civil Procedure, Plaintiff brings this action on behalf of a Class of all other

persons or entities similarly situated throughout the United States.

      41.       The class of persons Plaintiff proposes to represent is tentatively

defined as:

      All persons within the United States to whom (a) Postmates, and/or a
      third party acting on its behalf, made one or more non-emergency
      telephone calls; (b) promoting Postmates products or services; (c) to a
      residential or cellular telephone number; (d) using an artificial or
      prerecorded voice; and (e) at any time in the period that begins four
      years before the date of the filing of this Complaint to trial.

      42.       Excluded from the Class are counsel, the Defendant, and any

entities in which the Defendant has a controlling interest, the Defendant’s agents

and employees, any judge to whom this action is assigned, and any member of

such judge’s staff and immediate family.

      43.       The Class as defined above is identifiable through phone records

and phone number databases.

      44.       The potential Class members number at least in the thousands.

Individual joinder of these persons is impracticable.

      45.       The Plaintiff is a member of the Class.



                                           8
         Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 9 of 12




      46.         There are questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

             a.         Whether Defendant violated the TCPA by using pre-

recorded calls to contact putative Class members;

             b.         Whether Defendant placed calls without obtaining the

recipients’ prior express consent for the call; and

             c.         Whether the Plaintiff and the Class members are entitled to

statutory damages because of Defendant’s actions.

      47.         The Plaintiff’s claims are typical of the claims of the members of

the Class.

      48.         The Plaintiff is an adequate representatives of the Class because

her interests do not conflict with the interests of the Class, she will fairly and

adequately protect the interests of the Class, and she is represented by counsel

skilled and experienced in class actions, including TCPA class actions.

      49.         Common questions of law and fact predominate over questions

affecting only individual Class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendant and/or Defendant’s agents.


                                           9
        Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 10 of 12




       50.         The likelihood that individual members of the Class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.



                                      Legal Claims

                                     Count One:
                   Violation of the TCPA, 47 U.S.C. § 227(b)(1)(B)

       51.         Plaintiff incorporates the allegations from all previous paragraphs

as if fully set forth herein.

       52.         The foregoing acts and omissions of Defendant and/or its affiliates,

agents, and/or other persons or entities acting on Defendant’s behalf constitute

numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making calls,

except for emergency purposes, to the residential telephone number of Plaintiff and

members of the proposed class using an artificial or prerecorded voice in an

attempt to sell goods or services.

       53.         As a result of Defendant’s and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf’s violation of the TCPA, 47

U.S.C. § 227, Plaintiff and members of the class presumptively are entitled to an

award of $500, pursuant to 47 U.S.C. § 227(b)(3)(B).



                                            10
        Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 11 of 12




      54.        If the Defendant’s conduct is found to be knowing or willful,

Plaintiff and members of the class are entitled to an award of up to treble damages.

      55.        Plaintiff and members of the class are also entitled to and do seek

injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other

persons or entities acting on Defendant’s behalf from violating the TCPA, 47

U.S.C. § 227, by making calls, except for emergency purposes, to any residential

telephone numbers for marketing purposes using an artificial or prerecorded voice

in the future.

                                    Relief Sought

      WHEREFORE, for herself and all class members, Plaintiff requests the

following relief:

      A.     Injunctive relief prohibiting Defendant from calling cellular telephone

numbers using a pre-recorded voice, absent an emergency circumstance;

      C.     An award of damages to Plaintiff and the Class, as allowed by law;

      D.     An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate Class the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class; and


                                          11
       Case 1:20-cv-01066-SCJ Document 1 Filed 03/09/20 Page 12 of 12




      E.    Such other relief as the Court deems just and proper.

      Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: March 9, 2020            PLAINTIFF, individually and
                                on behalf of others similarly situated,

                                By:

                                /s/ Steven H. Koval
                                Steven H. Koval
                                Georgia Bar No. 428905
                                3575 Piedmont Road
                                Building 15, Suite 120
                                Atlanta, GA 30305
                                Telephone: (404) 513-6651
                                Facsimile: (404) 549-4654
                                shkoval@aol.com


       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                             /s/ Steven H. Koval
                                             Steven H. Koval




                                        12
